DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts teach access controllers configured to monitor delays in a challenge response signal and denying access if the delays are longer than normal, but none of the prior arts further teach or suggest transmitting a challenge signal specifying a first circuit; receive a challenge response signal having a first response signal delay, wherein the first response signal delay is a sum of a basic challenge signal round trip time and a first response delay time; and analyzing the first response signal by comparing the first response delay time with a predetermined first delay time associated with the first circuit to determine whether to grant or deny access based on the received challenge response signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plattner (US 20190355196 A1) teaches a method for verifying a prescribed maximum physical distance (MAX) of a radio key (11) in relation to a motor vehicle (10), wherein a control apparatus (26) uses a radio device (21) of the motor vehicle (10) to transmit at least one electromagnetic radio signal to the radio key (11) and subsequently receives a respective electromagnetic response signal and, for each 
Lin (US 9842445 B2) teaches a method for preventing security breaches via the two-thief method of attack of passive remote keyless entry systems for vehicles. The method involves the measurement of air travel time of the RF messages between the RKE fob and the vehicle. Multiple round trips between the fob and the vehicle are employed to magnify the distance covered by the messages and thereby allow accurate measurement of the air travel time.
Yang (Resisting Relay Attacks on Vehicular Passive Keyless Entry and Start Systems) Passive Keyless Entry and Start (PKES) systems are popularly embed in modern cars, which allow users to open and start their cars while having their car keys’ in their pockets. They bring convenience to users but are vulnerable to relay attacks. A relay attack to PKES is a widely known attack against the challenge- response technique used in the passive keyless vehicle system, which allows to open and start the car while the true distance between the key and car remained large. The main countermeasure against relay attacks is the use of distance bounding protocols measuring the round-trip time between the car and the key. However, most schemes tend to a more complex design to decrease adversary’s success probability. In this paper, we propose a novel distance bounding protocol to resist relay attacks in PKES systems, using only 2n bits of memory, which, to our best knowledge, is equal to Hancke and Kuhn’s protocol and less than any existing protocols. In addition, by using our protocol, the key is able to detect adversary’s malicious queries. We also make a comparison with typical previous distance bounding protocols in both memory and mafia fraud success probability.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689